Citation Nr: 0528745	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In September 2005, the veteran's representative raised the 
issue of whether clear and unmistakable error was committed 
in the March 2003 rating decision denying the veteran a 
separate 10 percent disabling evaluation for each ear for 
service-connected tinnitus.  As this issue has not been 
developed for appellate consideration, it is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by level I 
hearing acuity, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.85 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in April 
2003 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for VA 
examinations, and they were accorded him in May 2003, June 
2003, and August 2003.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2005).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from diseases and injuries incurred or aggravated 
in service.  The ratings are intended to compensate, as far 
as can be determined, the average impairment of earning 
capacity resulting from such disease and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

On a procedural note, the Board recognizes that the veteran's 
service medical records show that he was a aircraft 
electrician in service.  Subsequent to service, a VA 
audiological examination was conducted in July 1999, which 
formed the basis of a grant of service connection for the 
veteran's left ear hearing loss.  Upon further review of the 
evidence previously of record, of August 2001 and September 
2001 treatment records, and of the September 2001 RO hearing 
transcript, service connection for bilateral hearing loss was 
granted in September 2001, and assigned a noncompensable 
rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

An April 2003 letter from the veteran's wife stated that she 
often had to repeat herself to the veteran in order for him 
to hear her, and noted that the veteran often did not seem to 
be able to hear out of one of his ears.  She also reported 
that she was often distracted from other tasks when the 
veteran watched television at a high volume.  In May 2003, a 
VA audiological examination was conducted.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
40
LEFT
35
35
40
45
50

The report stated an average puretone decibel loss of 21 
decibels in the right ear and 43 decibels in the left ear.  
The word recognition percentage was 96 percent, bilaterally.  
At that time, the veteran reported both inservice noise 
exposure and over 20 years of postservice occupational noise 
exposure.  He also reported constant tinnitus.  The examiner 
found that the veteran had high frequency mild hearing loss 
for the right ear and a mild sloping to moderately severe 
sensorineural hearing loss for the left ear.  

In June 2003, an informal hearing was held at the RO before a 
hearing officer.  At that time, the veteran stated that he 
believed that the Rating Schedule was too old to provide 
correct evaluations of hearing loss.  He also stated that he 
was told during his VA examinations that his hearing had 
become "severe."  He asserted that the May 2003 VA 
audiological examination was invalid because he had to guess 
at some of the words during the word recognition percentage 
section of the test.

Later in June 2003, an additional VA audiological examination 
was conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
40
LEFT
*
*
*
*
*


The report stated an average puretone decibel loss of 24 
decibels in the right ear.  The examiner stated that an 
accurate measure of the puretone thresholds for the left ear 
could not be obtained.  No word recognition percentages 
results were stated.  The examiner noted that the current 
results should not be used for rating purposes because an 
accurate measure of the veteran's hearing could not be 
obtained, even after several requests were made to respond to 
just audible levels.

In August 2003, an additional VA audiological examination was 
conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
35
LEFT
15
20
25
35
10

The report stated an average puretone decibel loss of 18 
decibels in the right ear and 23 decibels in the left ear.  
The word recognition percentage was 88 percent in the right 
ear, and 68 percent in the left ear.  The examiner stated 
that the current test results "were not felt to be 
indicative of true organic hearing," because the veteran's 
responses during the examination were very inconsistent.  
Instead, the examiner felt that the results from the May 2003 
VA examination were the most reliable for rating purposes.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
eleven levels of impaired efficiency, numerically designated 
from level I to level XI.  Level I represents essentially 
normal audio acuity, with hearing loss increasing with each 
level to the profound deafness represented by level XI.  38 
C.F.R. § 4.85, Tables VI, VII (2005).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86 (2005).  If the puretone 
threshold is greater than 55 decibels at each of four 
specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz, VA must determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  However, the puretone threshold averages as 
stated in the May 2003 VA audiological evaluation do not 
satisfy the regulatory requirements of 38 C.F.R. § 4.86 for a 
pattern of exceptional hearing impairment in either the right 
or the left ear, and therefore do not apply in this case.

In this case, the VA examination considered clinically 
reliable for rating purposes, in May 2003, showed a level I 
hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  
Using Table VII, the numeric designations of level I hearing 
acuity in the right ear, and level I hearing acuity in the 
left ear, translate to a noncompensable evaluation for 
hearing impairment.  38 C.F.R. § 4.85(h), Diagnostic Code 
6100.  Although the veteran contends that his 
service-connected bilateral hearing loss has worsened, the 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria 
from which the Board cannot deviate.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  

In a June 2003 letter, the veteran stated that he considered 
his bilateral hearing loss disability to be "an exceptional 
case that has to be reviewed by the Chief Benefits Director 
or the Director, Compensation and Pension Services."  The 
basis for this claim was that the veteran felt his hearing 
loss was one of the disabilities that forced his medical 
retirement from a railroad company in 1994.  He submitted 
paperwork in support of that contention.  The Board has 
considered the issue of whether the veteran's 
service-connected bilateral hearing loss presents an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2005); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  

The Board finds that the evidence does not show that the 
veteran's 
service-connected condition markedly interferes with 
employment beyond that contemplated in the assigned rating, 
nor did it warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In this regard, the schedular 
evaluations in this case are not inadequate.  The veteran's 
medical retirement as a result of disability from the 
railroad company was predicated on a number of disabilities, 
including chronic low back pain, depression, and chronic 
obstructive pulmonary disorder; the veteran's hearing loss is 
not mentioned in the railroad board decision.  Separately, 
although the veteran's hearing loss was listed as a secondary 
diagnosis on the Social Security Administration medical 
disability determination, the lower back disorder is listed 
as the primary disability.  Further, it is not shown that the 
veteran's hearing loss has required any periods of 
hospitalization.  Therefore, in the absence of such factors, 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  As such, the RO's decision not to refer this issue 
to the Chief Benefits Director, or the Director, Compensation 
and Pension Service, was correct.   

After a thorough review of the evidence of record, the Board 
finds that the criteria for a compensable rating for 
bilateral hearing loss have not been met.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for service-connected bilateral hearing 
loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


